DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/21.  Applicant’s cancellation of the claims is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-15 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Furuta et al. (US 8475948).
With regard to claims 1 and 11, Furuta et al. disclose a heat assisted magnetic recording medium having a substrate with a magnetic recording layer, an adiabatic layer corresponding to the claimed “interface layer”, and a diamond-like carbon (DLC)  protective layer thereon (see .

With regard to claims 5 and 15, the thickness of the adiabatic layer is 0.5-5 nm (see Table 1).
With regard to claim 7, the refractive index of the adiabatic layer is set to 1.450
With regard to claims 2-3, 6,  and 12 -13, Furuta et al. discloses forming a Al2O3-SiO2 adiabatic layer by sputtering with O2 gas used as the background gas (see col. 6, lines 28-35).   This reads on the interface layer of claims 2 and 12.  The limitation of claim 6 directed to variation of at least one sputtering parameter is a process limitation in an article claim and does not impart any additional composition or structural features to the claimed magnetic recording medium.  Therefore, the claim is anticipated by Furuta et al. for the reasons set forth above.       
It has been held that “even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.“ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
When there is a substantially similar product, as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product is patentably distinct not the examiner to show the same process of making.  In re Brown, 173 USPQ 685 and In re Fessmann, 180 USPQ 324.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (US 8475948).
Furuta et al. disclose a heat assisted magnetic recording medium having a substrate with a magnetic recording layer, an adiabatic layer formed from TiO2 corresponding to the claimed “interface layer”, and a diamond-like carbon (DLC)  protective layer thereon.  
With regard to claims 7-9 and 17-18, Furuta et al. does not disclose the refractive indices or the extinction coefficients of the interface layer or carbon overcoat layer as claimed.  However, the reference does teach that these parameters affect heat flow and light transmission and absorption in the heat assisted recording medium and therefore, are considered to be result effective variable (see col. 3, line 53 to col. 4, line 41 and Table 1).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine the optimal RI and extinction coefficients for the adiabatic and DLC layers taught by Furuta et al. in order to reduce thermal transmission to the DLC and lubricant layers and prevent degradation of these layers (See col. 1, line 50 to col. 2, line 47) 
With regard to claim 16, Furuta et al. does not disclose the claimed step of varying “one or more parameters associated with the depositing of the interface layer during the depositing of the interface layer, it is the Examiner’s contention that one of ordinary skill in the art would expect some minimal amount of variation in sputtering properties to be within the bounds of the disclosed sputtering deposition process.  Even very minor fluctuations in temperature or gas pressure during the sputtering of the adiabatic layer taught by Furuta et al. would read on the claimed step of varying parameters.  It is noted that the claim states that the parameters “including” deposition temperature, gas concentration, .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al. (US 8475948) in view of Bhatia et al. (US 2013/0163117).
Furuta et al. disclose a heat assisted magnetic recording medium having a substrate with a magnetic recording layer, an adiabatic layer formed from TiO2 corresponding to the claimed “interface layer”, and a diamond-like carbon (DLC)  protective layer thereon.  The reference is silent with regard to inter-penetration of carbon atoms in the carbon overcoat with atoms of the interface layer.
Bhatia et al. is directed to protective layer formation in magnetic recording applications.  The reference teaches that the concept of intermixing between layers via deposition was known in the art to improve film adhesion (see para [0031]).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to deposit the DLC layer taught by Furuta et al. with some degree of intermixing with the adiabatic layer in order to strengthen adhesion of the protective layer thereon.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katano (US 2015/0010781) and Harkness et al. (US 2010/0021772) are cited as art of interest.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY RICKMAN whose telephone number is (571)272-1514.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 12-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Holly Rickman/Primary Examiner, Art Unit 1785